EXHIBIT 10.22

 

ZOMAX INCORPORATED

2004 EQUITY INCENTIVE PLAN

AMENDMENT ADOPTED

November 9, 2005

 

Section 10(b) is amended and restated in its entirety to read as follows:

 

“(b)                           Term and Exercisability of Nonqualified Stock
Option. The term during which any nonqualified stock option granted under the
Plan may be exercised shall be established in each case by the Administrator.
The Option Agreement shall state when the nonqualified stock option becomes
exercisable and shall also state the maximum term during which the option may be
exercised; provided, however, that no nonqualified stock options shall become
exercisable prior to the first anniversary of the date of the grant. The
Administrator may accelerate the exercise date of any nonqualified stock option
granted hereunder; if such acceleration is pursuant to an event of an
acquisition of the Company through the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business, or through a
merger, consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture or liquidation of the Company (collectively referred to as
a “transaction”) as permitted under Section 12 hereof, the nonqualified stock
option may become exercisable prior to the first anniversary of the date of
grant.”

 

Section 17(b) is amended and restated in its entirety to read as follows:

 

“(b)                           Risks of Forfeiture. The Restricted Stock
Agreement shall set forth the risks of forfeiture which shall apply to the
shares of Stock covered by the restricted stock award, and shall specify the
manner in which such risks of forfeiture shall lapse. The risks of forfeiture
for all shares of Stock subject to the award shall not lapse prior to the third
anniversary of the date of the award unless the award is Performance Based, in
which case the risks of forfeiture shall not lapse prior to the first
anniversary of the date of the award. The Company’s Compensation Committee,
provided it is comprised entirely of independent directors, may grant restricted
stock awards, the risk of forfeiture of which may lapse prior to the third
anniversary of the date of the award; provided, however, that the number of
shares of Stock subject to such awards shall not exceed ten percent (10%) of the
total shares of Stock authorized by the Plan. Taking into account the foregoing
restrictions, the Administrator may, in its sole discretion, modify the manner
in which such risks of forfeiture shall lapse but only with respect to those
shares of Stock which are restricted as of the effective date of the
modification; provided, however, that if such modification is pursuant to an
event of an acquisition of the Company through the sale of substantially all of
the Company’s assets and the consequent discontinuance of its business, or
through a merger, consolidation, exchange, reorganization, reclassification,
extraordinary dividend, divestiture or liquidation of the Company (collectively
referred to as a “transaction”) as permitted under Section 12 hereof, the risks
of forfeiture may lapse prior to the first anniversary of the date of the award
or the third anniversary of the date of the award, as the case may be.”

 

1

--------------------------------------------------------------------------------